DETAILED ACTION
Claims 1-5 and 7-20 are pending before the Office for review.
In the response filed April 19, 2022:
Claims 1, 8, 11 and 20 were amended.
Claim 6 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 5, 2021.

Claim Interpretation
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP 2111.02(II) Therefore while the preamble of claims 1 and 20 state the intended use of the composition, such limitations are of no significance for claim construction as the body of the claim full sets forth the structure of the composition.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (U.S. Patent Application Publication 2005/0208883).
With regards to claim 1, Yoshida discloses a polishing composition used for polishing a gallium compound based semiconductor substrate (Paragraph [0003]) comprising: a silica abrasive as an abrasive (Paragraph [0024]) were a concentration of the abrasive is 1-50 wt% *Paragraph [0037]) which overlaps Applicant’s claims amount of more than 20% by; a compound Cpho having a phosphoric acid group or phosphonic acid group (Paragraph [0041], [0046]) and water (Paragraph [0038]) wherein the pH of the polishing composition is less than 2 (Paragraph [0055]).
Yoshida does not explicitly disclose wherein the polishing composition contains no oxidant.
Yoshida discloses wherein the oxidizer is an optional component which may be used in the include in amounts from 0 to 10% by weight and is not requires (paragraph [0053]) rendering obvious wherein the polishing composition contains no oxidant.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Yoshida to contain no oxidant as rendered obvious by general teachings of Yoshida because the reference of Yoshida teaches that such component is an optional (Paragraph [0053]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition with omitting the oxidizer as rendered obvious by the teachings of Yoshida. MPEP 2143D
With regards to claims 2-5, the modified teachings of Yoshida discloses wherein the compound Cpho includes phosphoric acid, polyphosphoric acid, 2-aminoethylphosphonic acid, 1-hydroxyethylidene-1,1-diphosphonic acid(HEDP), aminotri(methylenephosph- onic acid), ethylenediaminetetra(methylenephosphonic acid), diethylenetriaminepenta(methylenephosphonic acid), and the like (Paragraph [0041], [0046]) and salts thereof (Paragraph [0043]) which renders obvious the compound Cpho includes a chelate compound having a phosphonic acid group; the compound Cpho includes at least one compound selected from the group consisting of phosphoric acid mono C1-4 alkyl esters, phosphoric acid di C1-4 alkyl esters and phosphorous acid mono C1-4 alkyl esters; the compound Cpho includes at least one of phosphoric acid and phosphorous acid and the compound Cpho includes at least one compound selected from the group consisting of inorganic salts of phosphoric acid and inorganic salts of phosphorous acid.
With regards to claim 7, the modified teachings of Yoshida renders obvious the composition further comprising an acid (Paragraph [0041]).
With regards to claim 8, the modified teachings of Yoshida discloses including zeta-potential adjusting agent may include an acid and a Cpho (phosphonic acid or phosphoric acid compound) which can be used in combination (Paragraphs [0039]-[0046], Table 1 Ex 2 discloses HEDP and sulfuric acid) wherein the total amount includes is between 001 to 20 wt% (Paragraph [0047]) and are included in amounts sufficient to satisfy the property of the polishing liquid of the polishing composition, the property of the silica particles, and provide the desired zeta potential (Paragraph [0047]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prim facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the compound Cpho m1 and the acid m2 to amounts including wherein the amounts satisfy the relationship of m1/(m1+m2)≥0.1 in order to satisfy the property of the polishing liquid of the polishing composition, the property of the silica particles, and provide the desired zeta potential as taught by the modified teachings of Yoshida (Paragraph [0047], MPEP 2144.05(II)(A)). 
With regards to claim 9, the modified teachings of Yoshida renders obvious wherein the gallium compound based semiconductor substrate is a gallium nitride substrate (Paragraph [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHERIAN et al (U.S. Patent 8,721,917) in view of YOSHIDA et al (U.S. Patent Application Publication 2005/0208883).
With regards to claim 20, Cherian discloses a polishing composition set used in the polishing of a gallium compound-based semiconductor substrate (Col.4 line 17), the polishing composition set comprising a first polishing composition comprising an abrasive particle such as silicon carbide and various solvents including water and a second polishing composition comprises an abrasive particle such as silica, various solvents including water and optionally a pH adjusting such as phosphoric acid wherein the silicon carbide slurry and the colloidal silica slurry are separate made but mixed together during processing to provide a slurry composition comprises abrasive particles having suitable particle size, concentration and particle size distribution to provide appropriate levels of mechanical interactions for the various polishing step (Col. 3 lines 66-67, Col. 4 lines 1-31, Col. 7 lines 66-67, Col. 8 lines 1-5, 52-55, Col. 9 lines 12-36, Col. 10 lines 56-60) which renders obvious a polishing composition set comprising a composition Q1 which is a slurry S1 containing an abrasive A1 and water and a composition Q2 which is a the slurry S2 or its concentrate the slurry S2 containing an abrasive A2 and water the abrasive A2 includes a silica abrasive and wherein the composition Q1 and the composition Q2 are stored separately from each other.
Cherian does not explicitly disclose wherein slurry S2 consist of the polishing composition of claim 1, the slurry S1 does not contain the compound Cpho or a concentration [% by weight] of the compound Cpho in the slurry S1 is lower than a concentration [% by weight] of the compound in slurry S2.
Yoshida discloses a polishing composition used for polishing a gallium compound based semiconductor substrate (Paragraph [0003]) comprising: a silica abrasive as an abrasive (Paragraph [0024]) were a concentration of the abrasive is 1-50 wt% *Paragraph [0037]) which overlaps Applicant’s claims amount of more than 20% by; a compound Cpho having a phosphoric acid group or phosphonic acid group (Paragraph [0041], [0046]) and water (Paragraph [0038]) wherein the pH of the polishing composition is less than 2 (Paragraph [0055]); wherein the oxidizer is an optional component which may be used in the include in amounts from 0 to 10% by weight and is not requires (paragraph [0053]) rendering obvious wherein the polishing composition contains no oxidant.
Cherian as modified by Yoshida renders obvious wherein the composition Q1 comprises a slurry S1 wherein the slurry contains an abrasive A1 (silicon carbide slurry) and water (Cherian Col. 7 lines 66-67, Col. 8 lines 1-7, 52-60, Col. 10 lines 56-60) and a composition Q2 which is a slurry S2 wherein the slurry S1 consist of the polishing composition of claim (Yoshida Paragraphs [0024], [0037]-[0038], [0053], [0055]) wherein the Slurry S1 does not contain the compound Cpho (Cherian Col. 10 lines 37-60 discloses optionally using a pH adjusting agent which may be subsequently added, phosphoric acid or phosphonic acid containing compound is not a require component of the silicon carbide slurry). Selection of any order of mixing ingredients is prima facie obvious MPEP 2144.04(IV)(C). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Cherian include the colloidal silica slurry as rendered obvious by Yoshida because the reference of Yoshida teaches that composition can polishing a substrate at a high polishing rate with a reduction in nano scratches (Paragraph [0019]).

Response to Arguments
Applicant’s arguments, see pages 6-10 of Applicant’s response, filed April 19, 2022, with respect to the rejection(s) of claim(s) 1-9 and 20 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendments and arguments filed have overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOSHIDA et al (U.S. Patent Application Publication 2005/0208883)..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713